UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-4494


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TERRANCE GOODMAN, a/k/a Fresh,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Dever III,
Chief District Judge. (7:13-cr-00007-D-1)


Submitted:   March 28, 2014                  Decided:     April 11, 2014


Before NIEMEYER   and   KING,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Neal Gary Rosensweig, P.A., Hollywood, Florida, for Appellant.
Jennifer P. May-Parker, Assistant United States Attorney,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Terrance       Goodman         pled          guilty,          without          a     plea

agreement, to one count of conspiracy to possess with the intent

to distribute and distribute heroin, in violation of 21 U.S.C.

§ 846    (2012),     and    four      counts        of    distribution          of    heroin      and

aiding     and    abetting,      in    violation           of    21    U.S.C.         § 841(a)(1)

(2012) and 18 U.S.C. § 2 (2012).                         The district court sentenced

Goodman to concurrent 125-month terms on each count.                                       In doing

so, the district court upwardly departed from a Guidelines range

of 57 to 71 months to a range of 120 to 125 months under U.S.

Sentencing Guidelines Manual § 4A1.3(a)(1) (2012), based on the

inadequacy of Goodman’s criminal history category and his risk

of recidivism.        In addition, the district court stated that even

if   its    Guidelines      calculations            were     incorrect          or    the       upward

departure was erroneous, it would impose the same sentence as a

variance     under    the    factors       set       forth      in    18    U.S.C.         § 3553(a)

(2012).     Goodman timely appealed.

             Counsel       has     filed    a       brief       pursuant        to     Anders      v.

California, 386 U.S. 738 (1967), finding no meritorious grounds

for appeal but questioning whether Goodman’s guilty plea was

knowing and voluntary and challenging a four-level enhancement

under      USSG    § 3B1.1(a)       for    Goodman’s            role       as    a    leader        or

organizer of the criminal activity, and the reasonableness of

Goodman’s        above-Guidelines         range          sentence.          In       his    pro    se

                                                2
supplemental      brief,         Goodman    challenges     the    validity     of    his

sentence and argues that he was denied effective assistance of

counsel at sentencing.             For the reasons that follow, we affirm.

             Goodman did not seek to withdraw his guilty plea in

the district court.              Therefore, we review the Fed. R. Crim. P.

11 hearing for plain error.                United States v. Martinez, 277 F.3d
517,   525   (4th      Cir.       2002).      “[T]o    satisfy       the   plain    error

standard, [Goodman] must show:                    (1) an error was made; (2) the

error is plain; and (3) the error affects substantial rights.”

United   States       v.    Massenburg,      564 F.3d 337,   342-43     (4th    Cir.

2009).     Our review of the plea hearing transcript revealed no

errors and that the district court fully complied with Rule 11

and properly ensured that Goodman’s guilty plea was knowing and

voluntary and supported by a sufficient factual basis.                             United

States v. DeFusco, 949 F.2d 114, 116, 119-20 (4th Cir. 1991).

             Turning        to    Goodman’s       sentence,    the    district      court

imposed the 125-month sentence as an upward departure sentence

and, alternatively, as a variance sentence.                           “[A] sentencing

court has flexibility in fashioning a sentence outside of the

Guidelines range.”               United States v. Diosdado-Star, 630 F.3d
359, 364 (4th Cir. 2011) (citing Rita v. United States, 551 U.S.
338, 356 (2007)).                When the district court imposes either a

variance     or   a        departure   sentence,        this   Court       “consider[s]

whether the sentencing court acted reasonably both with respect

                                              3
to its decision to impose such a sentence and with respect to

the extent of the divergence from the sentencing range.”                             United

States   v.    Hernandez-Villanueva,               473 F.3d 118,   123    (4th   Cir.

2007).             A     larger      variance        requires       more       substantial

justification.           Diosdado-Star, 630 F.3d at 366.                 We will affirm

a variant sentence if “the § 3553(a) factors, on the whole,

justified the sentence” imposed.                    Id. at 367 (internal quotation

marks omitted).

              In fashioning the 125-month sentence, the court took

into account Goodman’s pattern of receiving lenient punishment

for his crimes and then quickly reoffending upon release, his

history of violence and involvement with weapons, his pride in

his gang membership and leadership, and the seriousness of his

offenses      of       conviction.       The       court    credited     the    fact   that

Goodman received a GED and was intelligent, but found that these

positives were countered by his “extraordinary level of violence

and almost certain likelihood, 100 percent, of recidivism.”                             All

of these considerations by the court speak directly to several

§ 3553(a)      factors.           See   18     U.S.C.       § 3553(a)(1),      (a)(2)(A),

(a)(2)(B), (a)(2)(C).             Given the district court’s consideration

of the parties’ arguments and the § 3553(a) sentencing factors,

and   its     articulation         of    reasons         linked   to     § 3553(a)     that

justified     the       imposition      of   an     upward    variance     sentence,     we

defer to the district court’s determination as to the extent of

                                               4
the variance.          United States v. Hargrove, 701 F.3d 156, 163-64

(4th     Cir.    2012)     (affirming        variance   from    zero-to-six-month

Guidelines range to sixty-month sentence), cert. denied, 133 S.

Ct. 2403 (2013); Diosdado-Star, 630 F.3d at 366-67 (affirming

variance    sentence       six    years      greater    than    Guidelines     range

because sentence was based on the district court’s examination

of relevant § 3553(a) factors).                   We conclude that the district

court acted reasonably in imposing the variance sentence.

            Where, as here, a district court offers alternate and

independent      rationales      for    a    sentence   outside    the   Guidelines

range, we will uphold the sentence if one of the justifications

is reasonable even if we find fault with the other.                           United

States v. Rivera-Santana, 668 F.3d 95, 104 (4th Cir.), cert.

denied, 133 S. Ct. 274 (2012);               United States v. Evans, 526 F.3d
155, 165 (4th Cir. 2008).              Therefore, assuming without deciding

that   there     was     error   in    the    Guidelines     calculations     or    the

upward     departure,       or   both,       we    nevertheless    conclude        that

Goodman’s       sentence    is   reasonable        because   the   district    court

explicitly stated that it would apply the same sentence as an

alternative variance sentence considering the § 3553(a) factors,

and the variance sentence is reasonable.

            In accordance with Anders, we have thoroughly reviewed

the record and conclude that there are no meritorious grounds



                                             5
for appeal. *     We therefore affirm the judgment of the district

court.     We    deny    counsel’s    motion     to   withdraw.         This   court

requires that counsel inform Goodman, in writing, of the right

to petition the Supreme Court of the United States for further

review.     If   Goodman       requests   that   a    petition    be    filed,   but

counsel believes that such a petition would be frivolous, then

counsel may renew his motion to withdraw from representation.

Counsel’s motion must state that a copy thereof was served on

Goodman.    We dispense with oral argument because the facts and

legal    contentions     are    adequately      presented    in   the    materials

before    this   court   and    argument      would   not   aid   the   decisional

process.

                                                                          AFFIRMED




     *
       We have considered the issues raised in Goodman’s pro se
supplemental brief and conclude that they are without merit.



                                          6